DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on August 31, 2018.
Claims 1-10 are presented for examination and are pending.

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on October 2, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 8/13/2018, 4/29/2019/, and 8/4/2021. The submission(s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Drawings
The drawings filed on August 31, 2018 are accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract contains the following legal phraseology: 
means”
“a label acquisition means”
“a learning means”
  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Claim 10, 
a state observing step of acquiring image data obtained by imaging an optical component and data related to the use of the optical component as input data;
a learning step of performing supervised learning using a pair of the input data acquired in the state observing step and the label acquired in the label acquisition step as training data to construct a learning model for judging the quality of the optical component.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

For clarity, a limitation of claim 10 is being interpreted under 35 U.S.C. 112(f). The following limitation of claim 10: 
a label acquisition step of acquiring an evaluation value related to judgment of the quality of the optical component as a label;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 
This claim recites “acquires image data obtained by imaging an optical component and data related to the use of the optical component as input data”. This recitation lacks clarity because it is unclear whether imaging refers to both imaging the optical component and imaging data related to the use of the optical component or if only the optical component is imaged and data related to the use of the optical component is acquired separately as input data. For purposes of examination, the limitation will be interpreted as the latter: separately acquiring data related to the use of the optical component (not imaging the data related to the use of the optical component). 

Regarding Claim 2, 
the characteristics of a laser beam incident”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 3, 
This claim recites “the characteristics of a radiation target”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 4, 
This claim recites “the characteristics required for laser processing”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 6, 
This claim recites “the basis”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 7, 
This claim recites “the basis”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 10, 
This claim recites “acquiring image data obtained by imaging an optical component and data related to the use of the optical component as input data”. This recitation lacks clarity because it is unclear whether imaging refers to both imaging the optical component and imaging data related to the use of the optical component or if only the optical component is imaged and data related to the use of 

Dependent claims are rejected for being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (“Predictive modeling techniques for nanosecond-laser damage growth in fused silica optics”) in view of Ravikumar et al. (“Machine learning approach for automated visual inspection of machine components”).

Regarding Claim 1, 
Liao teaches: 
a label acquisition means that acquires an evaluation value related to judgment of the quality of the optical component as a label; (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches using machine learning to predict damage of an optical component (evaluation value related to judgement of quality of an optical component) within a high-energy laser system; Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth. Classification is the method of determining which categories/classes a new observation belongs to based on a set of training data containing observations with known categories/classes” teaches that the machine learning model uses classification to classify (give labels to) the training data based on damage to the optics)

and a learning means that performs supervised learning using a pair of… input data… and the label acquired by the label acquisition means as training data to construct a learning model for judging the quality of the optical component. (Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth.” teaches performing supervised learning using a subset of the 

Liao does not appear to explicitly teach: 
A machine learning device comprising: 
a state observing means that acquires image data obtained by imaging an optical component and data related to the use of the optical component as input data;

However, Ravikumar teaches: 
A machine learning device comprising: 
a state observing means that acquires image data obtained by imaging an… component and data related to the use of the… component as input data; (Page 3261: “In this paper, an attempt is made to use C4.5 algorithm (classifier) and Naïve Bayes in combination with the histogram features extracted from images.” teaches using a C4.5 classifier and a Naïve Bayes model (machine learning); Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera (state observing means that acquires image data), the digital camera takes pictures of the 

Liao and Ravikumar are analogous art because they are both directed to using machine learning algorithms to analyze the state of components within a system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ravikumar’s system of machine vision to detect faults with Liao’s optical components of a high-energy laser system with a motivation to accurately classify damage within an automated visual inspection system (Ravikumar, Page 3260).

Regarding Claim 2, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the optical component is an optical component used in a device associated with laser processing, and the data related to the use of the optical component includes information indicating the characteristics of a laser beam incident on the optical component in the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the wavelength (characteristics) of the laser beam on the surface of the optical component (laser beam incident on the optical component))

Regarding Claim 3, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the optical component is an optical component used in a device associated with laser processing, and the data related to the use of the optical component includes information indicating the characteristics of a radiation target radiated with a laser beam by the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the 

Regarding Claim 4, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the optical component is an optical component used in a device associated with laser processing, and the data related to the use of the optical component includes information indicating the characteristics required for laser processing performed by the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the Gaussian temporal profile and size of the spatial Guassian spot (information related to the laser processing))

Regarding Claim 7, 
Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the evaluation value is determined on the basis of the result of using the optical component. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches using machine learning to predict damage of an optical component (evaluation value related to judgement of quality of an optical component) within a high-energy laser system; Page 4: “Specifically, 58 pre-initiated damage sites on a 2-inch silica substrate were subjected to a series of nearly identical 29 laser shots at the nominal fluence of ∼7 J/cm2 and standard deviation of 0.9 J/cm2 from all the sites. A tabulated data set was compiled for this sample where each entry contains at a minimum the site ID, shot number, current site size, preshot site size, single-shot growth rate (according to Eq. (1)), local mean fluence, and a number of other attributes (derived or measured parameters) which will be discussed shortly corresponding to one observation of a site on a specific laser shot.” teaches that the machine learning model makes predictions of damage after using the laser system on the optical components)

Regarding Claim 8, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the learning model constructed by the learning means is a learning model that outputs a value… indicating whether the optical component satisfies predetermined criteria when… image data of the optical component and the data related to the use of the optical component are used as the input data. (Page 8: “The result of the 29th shot supervised machine learning prediction is plotted in Fig. 5(a) along with the measured final size and the Monte-Carlo simulation results. The latter results shown in Fig. 5(a) are different from those presented in Fig. 3 in that the MC simulation starts with initial sizes after shot 20 and runs for 9 shots. The results show that both supervised machine learning and Monte-Carlo simulation were able to accurately reproduce the measured sizes after the last 9 laser shots.” and Page 10: “The classifier algorithm uses the training data to derive a statistical model for predicting the next size based on the attributes. We used a supervised modeling algorithm that is based on model trees [16]. The model deals with continuous class problems and it is a good fit for time series data. It provides a structured representation (conventional decision tree structure) of the data and piecewise linear fit (function) of the class at the leaves instead of discrete class labels” teaches that machine learning classifier accurately outputs predictions related to the size of damage caused by the laser (predetermined criteria))

Ravikumar further teaches: 
a learning model that outputs a value of a probability… (Page 3265: “Let us now derive the Naïve Bayes algorithm, assuming in general that Y is any discrete-valued variable, and the attributes X1,...,Xn are any discrete- or real-valued attributes. Our goal is to train a classifier that will output the probability distribution over possible values of Y, for each new instance X that one ask it to classify.” teaches using a Naïve Bayes model that outputs a probability distribution (value of a probability))



Regarding Claim 10, 
Claim 10 recites A machine learning method… that contains limitations that are similar to the limitations of claim 1, thus is rejected with the same rationale applied against claim 1. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Khan et al. (“Towards a Cloud-based Machine Learning for Health Monitoring and Fault Diagnosis”).

Regarding Claim 5, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Ravikumar further teaches: 
wherein the state observing means acquires the image data (Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera (state observing means that acquires image data))

The combination of claim 1 has already incorporated the machine vision system, therefore already incorporating the details of the state observing means required by claim 5. 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
[acquiring data] during maintenance performed…

However, Khan teaches: 
[acquiring data] during maintenance performed… (Page 5: “Figure 1 is an illustration of a typical the data flow and communication routes that are relevant within a maintenance environment. The illustration includes the data collection system, that receives data from various sources.” teaches collecting data in a cloud-based system; Page 3: “Intelligence is a vast discipline with multiple algorithms, each optimized for particular application domains. Collection and analysis of health monitoring data and fault diagnosis can also take into account several well researched intelligence methods; ranging from classical statistical methods – such as linear and logistic regression – to neural network and tree-based techniques… These techniques can be recognizing patterns, help cluster and classify data to extract features to perform regression (or reinforcement learning) for anomaly detection problems.” teaches that machine learning models use the collected data for anomaly detection; Page 1: “Automatically detecting faults during maintenance can help extend asset life, reduce costs, improving availability and reliability” teaches using the machine learning models to automatically detect faults during a maintenance)

Liao, Ravikumar, and Khan are analogous art because they are directed to using machine learning models to detect faults within systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Khan’s method of acquiring data and executing models while the system of Liao/Ravikumar is under maintenance with a motivation to extend asset life, reduce costs, improve availability and reliability (Khan, Page 1).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Fails et al. (“Interactive Machine Learning”).

Regarding Claim 6, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
wherein the evaluation value is determined on the basis of the judgment of a user who visually observes the optical component

However, Fails teaches: 
wherein the evaluation value is determined on the basis of the judgment of a user who visually observes the… component. (Page 39: “We propose an interactive machine-learning (IML) model that allows users to train, classify/view and correct the classifications”; Page 40: “Figure 3 shows the Crayons design process. Images are input into the Crayons system, which can then export the generated classifier. It is assumed the user has already taken digital pictures and saved them as files to import into the system, or that a camera is set up on the machine running Crayons, so it can capture images from it… Crayons receives images upon which the user does some manual classification, a classifier is created, then feedback is displayed. The user can then refine the classifier by adding more manual classification or, if the classifier is satisfactory, the user can export the classifier.” teaches that a user evaluates/judges the machine learning classifier using a human to both classify data for the classifier and evaluate the classifier (judge the label given by the classifier))

Liao, Ravikumar, and Fails are analogous art because they are directed to machine learning systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the machine learning models of Liao/Ravikumar with Fails’ interactive machine-learning model using human evaluation with a motivation to quickly create an effective classifier (Fails, Page 40).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Peteiro-Barral et al. (“A survey of methods for distributed machine learning”).

Regarding Claim 9, 
The combination of Liao and Ravikumar teaches: 
machine learning devic[e] according to claim 1, 

Liao and Ravikumar does not appear to explicitly teach: 
A machine learning system including a plurality of machine learning devices… wherein the learning means included in the plurality of machine learning devices shares the learning model, and the learning means included in the plurality of machine learning devices performs learning on the shared learning model.

However, Peteiro-Barral teaches: 
A machine learning system including a plurality of machine learning devices… wherein the learning means included in the plurality of machine learning devices shares the learning model, and the learning means included in the plurality of machine learning devices performs learning on the shared learning model. (Page 2: “Following the last approach, one of the most promising research lines for large-scale learning is distributed computing since allocating the learning process among several workstations is a natural way of scaling up learning algorithms. In this study, we will explore this approach by presenting some of the most popular distributed learning algorithms.”; Page 3: “In distributed learning, as well as in ensemble learning, there are several learnt models and therefore several potential answers for a given problem. As the goal is to obtain an unique answer they have to be combined somehow. There are, in general, two types of information that can be combined [24]. On the one hand, the classifiers by themselves and, on the other hand, the predictions of the classifiers.”; Page 4: “The great majority of learning algorithms published in the literature focus their development on combining the predictions of a set of classifiers, since any classifier can be employed in this case, avoiding potential problems with concept descriptions and knowledge representation.” teaches using distributed machine learning to allocate models over a plurality of workstations (machine learning devices), where each workstation can perform machine learning on their allocation of a model)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Peteiro-Barral’s system of distributed learning to divide the models of Liao/Ravikumar among a plurality of devices with a motivation to “…increases the possibility of achieving higher accuracy especially on a large-size domain” (Peteiro-Barral, Page 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Thrane et al. (“Machine Learning Techniques for Optical Performance Monitoring From Directly Detected PDM-QAM Signal”) teaches using machine learning models to evaluation optical performance in laser systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122